Title: To Thomas Jefferson from John Gardiner, 14 July 1806
From: Gardiner, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 14th. July 1806
                        
                        I have the Honor to inform you that you were this Day elected (by the City Council) a Trustee to the
                            Institution for the Education of Youth in the City of Washington, for the ensuing Year. 
                  By order of the Council
                        
                            John Gardiner
                            
                            Secy 1st. Chansr.
                            
                        
                        
                            The Trustees will meet at the Capitol on the 1st Monday in Augt. at 11 AM.
                        
                    